

Exhibit 10.1
 
AMENDMENT TO CREDIT AGREEMENT
 
LSI INDUSTRIES INC., an Ohio corporation (the "Borrower"), the financial
institutions listed on the signature pages hereto (individually a "Lender" and
collectively the "Lenders"), and PNC BANK, NATIONAL ASSOCIATION as the
administrative agent and the syndication agent (in such capacity the
"Administrative Agent" or “Agent”) hereby agree as follows effective as of
January 12, 2007 (“Effective Date”):


1.
Recitals.

 

 
1.1
On March 30, 2001, Agent, Borrower and Lenders entered into a Credit Agreement
(as previously amended, the "Credit Agreement"). Capitalized terms used herein
and not otherwise defined will have the meanings given such terms in the Credit
Agreement.

 

 
1.2
Borrower, Agent and Lenders desire to amend the Credit Agreement pursuant to
this Amendment to Credit Agreement (the "Amendment").

 
2.
Amendments.

 

 
2.1
Effective as of the Effective Date, Section 5.1 of the Credit Agreement is
amended to provide as follows:

 
Indebtedness The Borrower shall not and shall not permit its Subsidiaries to
create, incur, assume or permit to exist or remain outstanding any Indebtedness,
except for:
 
(i)  Any Indebtedness owed by the Borrower to the Lenders;
 

 
(ii)
Consolidated Indebtedness of the Borrower and its Subsidiaries existing on the
Closing Date to remain outstanding and unpaid after the Closing Date and listed
on Schedule 5.1 and any extensions, renewals or refinancings thereof, in
outstanding principal amounts not greater than those shown on Schedule 5.1;

 

 
(iii)
Rental and lease payments for real or personal property whose aggregate annual
rental payments would exceed $5,000,000 in the aggregate for Borrower and
Guarantors combined when added to their combined rental or lease agreements
existing on the date hereof;

 

 
(iv)
Indebtedness secured by Permitted Liens;

 

 
(v)
Indebtedness assumed by Borrower in connection with merger and acquisition
activities permitted hereunder that

 
 
 

--------------------------------------------------------------------------------

 
 
2

 
           do not exceed $15,000,000 in the aggregate outstanding at any one
time or that are satisfied by Borrower at the time of the closing of the related
merger or acquisition; and
 

 
(vi)
Indebtedness of LSI Saco Technologies to one or more lenders in an amount not in
excess of $7,000,000 which indebtedness may be secured by a guaranty of Borrower
and, notwithstanding Section 5.2 of this Agreement, may provide for a negative
pledge on the assets of LSI Saco Technologies.

 
3.
Representations and Warranties. To induce Lenders and Agent to enter into this
Amendment, Borrower represents and warrants as follows:

 

 
3.1
The representations and warranties of Borrower contained in the Credit Agreement
are deemed to have been made again on and as of the date of execution of this
Amendment.

 

 
3.2
No Event of Default (as such term is defined in the Credit Agreement) or event
or condition which with the lapse of time or giving of notice or both would
constitute an Event of Default exists on the date hereof.

 

 
3.3
The person executing this Amendment and the loan documents to be executed in
connection herewith is a duly elected and acting officer of Borrower and is duly
authorized by the Board of Directors of Borrower to execute and deliver such
documents on behalf of Borrower.

 
4.
General.

 

 
4.1
Except as expressly modified herein, the Credit Agreement, as amended, is and
remains in full force and effect.

 

 
4.2
Nothing contained herein will be construed as waiving any default or Event of
Default under the Credit Agreement or will affect or impair any right, power or
remedy of Lenders or Agent under or with respect to the Credit Agreement, as or
any agreement or instrument guaranteeing, securing or otherwise relating to any
of the Credit Agreement.

 

 
4.3
This Amendment will be binding upon and inure to the benefit of Borrower, Agent
and Lenders and their respective successors and assigns.

 

 
4.4
All representations, warranties and covenants made by Borrower herein will
survive the execution and delivery of this Amendment.

 

 
4.5
This Amendment will in all respects be governed and construed in accordance with
the laws of the State of Ohio.

 

 
 

--------------------------------------------------------------------------------

 
 
3

 
Executed as of the Effective Date.


LSI INDUSTRIES INC.


By:  /s/ Ronald S. Stowell   
Name: Ronald S. Stowell
Title: Vice President, Chief Financial Officer and Treasurer


PNC BANK, NATIONAL ASSOCIATION,
in its capacity as the Administrative Agent and
the Syndication Agent hereunder


By:  /s/ Gregory S. Buchanan   
Name: Gregory S. Buchanan
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION,
in its capacity as a Lender


By:  /s/ Gregory S. Buchanan   
Name: Gregory S. Buchanan
Title: Vice President


THE FIFTH THIRD BANK, in its capacity as a Lender


By: /s/ Christopher R. Ramos   
Name: Christopher R. Ramos
Title: Vice President